We entirely concur in the action of the Judge, and the sufficiency of the reasons assigned for denying the application. The receiver, by virtue of his appointment, becomes the legal assignee of the judgment, and was vested with the property therein, and he was "subject to the direction and control of the Court in which the judgment was obtained, upon which (72) the proceedings are founded." Code, Sec. 495.
As the plaintiff had lost all control over the judgment, and was forbidden to interfere with it, he was rightfully refused to be *Page 87 
allowed to intervene and sue out process. If derelict in duty, his remedy might be in the removal of the receiver and appointment of a successor, or in seeking compensation in damages for losses sustained by reason of his negligence and inattention, and, if necessary, upon his bond to secure a faithful discharge of duty. There is no error, and the judgment must be affirmed, and it is so ordered.
No error.                                             Affirmed.
Cited: Rice v. Jones, 103 N.C. 231.